Citation Nr: 1209432	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic renal insufficiency, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  A June 2005 rating decision confirmed and continued the previous denial.

In April 2010 the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the prior remand instructed the AMC/RO to request information from the Veteran regarding treatment he received for renal insufficiency and diabetes since separation from service, including from Dr. G. L.  The AMC requested this information from the Veteran in an April 2010 letter, and the Veteran did not respond.  The prior remand also instructed that the Veteran should be afforded a VA genitourinary examination and medical opinion to determine whether his renal insufficiency is caused or aggravated by his diabetes mellitus.  He underwent a VA genitourinary examination and medical opinions were provided in June and July 2010.

However, additional information is necessary to adequately address the claim.  The June 2010 VA examination report included a discussion regarding the date that the Veteran was diagnosed with diabetes mellitus, explaining that the date of diagnosis was unclear because the medical records and the Veteran's report on examination provided varying dates.  Nevertheless, the examiner concluded that the Veteran was diagnosed with diabetes in 2003 because a VA problem list recorded the date of diagnosis in November 2003.  Then, the examiner opined that the Veteran's chronic renal insufficiency was more likely related to his long-standing [nonservice-connected] hypertension, which the Veteran reported that he had for 30 years on VA examination in January 2004, rather than to his diabetes mellitus.  In July 2010 the examiner opined that the Veteran's chronic renal insufficiency is currently not permanently worsened by his diabetes mellitus, explaining that he does not meet any of the criteria listed in the VA rating criteria for renal dysfunction.

In February 2005 the Veteran's private physician, G. L., M.D., opined that the Veteran's progressive renal impairment was secondary to his type II diabetes mellitus, but did not provide any medical rationale for his opinion.

The Board has carefully reviewed the claims file and finds that additional development is required to attempt to clarify when the Veteran was diagnosed with diabetes mellitus.  

VA treatment records dated from July 1976 to September 1976 that are associated with the claims file did not identify any hypertension, diabetes mellitus, or renal insufficiency.

Private treatment records from Dr. G. L. dated from May 2001 to August 2003 were received in February 2005.  In May 2001 the Veteran complained of increased urinary frequency, but no dysuria.  A July 2001 note detailed that the Veteran developed severe hyperglycemia and was given Glucotrol at the Medical University of South Carolina.  He also reported that his blood sugars were still in the 200-300s just before meals and that he had been experiencing blurred vision and mild dizziness.  Dr. G. L. prescribed Glucovance.  In a September 2001 treatment note the impression was diabetes mellitus type II and hypertension.  An October 2001 treatment note reported that the Veteran had good blood pressure control and would continue the current medication regimen that included Cardia XT.  In a September 2002 note, the impression included renal artery disease.  In an August 2003 letter, Dr. G. L. indicated that the Veteran had been a patient at the office since 1981 and listed many of the Veteran's medical conditions, but did not identify diabetes mellitus or renal insufficiency.

In July 2003 the Veteran participated in an Agent Orange registry physical examination.  He described his past medical history to include hypertension diagnosed in 1973, type II diabetes mellitus diagnosed in 1997, and renal impairment diagnosed in 2002.

A VA primary care note dated in September 2003 reflected that the Veteran was present to establish VA care.  The physician entered the Veteran's past medical history into the system (the computerized problem list), and each disability, including hypertension and chronic kidney failure, was dated in September 2003.  The physician also indicated that he suspected that the Veteran had adult onset diabetes mellitus and planned to begin therapy if labs confirmed his suspicion.  A diabetic screening consultation request listed a date of diagnosis of diabetes as October 2003.  A November 2003 initial primary care pharmacist note reported that the Veteran was newly diagnosed with type II diabetes mellitus. 

The Veteran was afforded a VA genitourinary examination in January 2004.  He reported that his diabetes was recognized about 15 years ago [1989] and that he had high blood pressure with medical treatment for about 30 years [1974].  The examiner opined that the Veteran's diabetes and hypertension both contributed to his nephropathy and that it seemed likely that the hypertension had contributed more than 50 percent and the diabetes less than 50 percent.

In summary, competent medical evidence confirms that the Veteran has had diabetes mellitus at least since September 2001, and he has reported having diabetes as early as 1989.  Although the AMC asked the Veteran in April 2010 to provide authorization and consent to release all of the treatment records from Dr. G. L. pertaining to renal insufficiency and diabetes, the AMC/RO should ask the Veteran to provide authorization and consent to request private treatment records dated from 1989 to the present from Dr. G. L. once again.  The Board emphasizes that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, it appears from Dr. G. L.'s July 2001 treatment note that the Veteran may have received treatment for diabetes mellitus from the Medical University at South Carolina.  The AMC/RO should ask the Veteran to identify any treatment he received there for diabetes mellitus or renal insufficiency.  The AMC/RO should also obtain any relevant, ongoing treatment records from the Charleston VA medical center dated since October 2011.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

During an August 2005 VA PTSD examination, the Veteran reported that he had been receiving disability benefits from the Social Security Administration (SSA) for two years due to multiple physical health problems.  During the June 2010 VA genitourinary examination, he stated that he stopped working four years ago due to congestive heart failure, hypertension, and diabetes.  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Because the Veteran is claiming entitlement to service connection for chronic renal insufficiency as secondary to his service-connected diabetes mellitus, the SSA records may to be relevant to his claim.  Thus, on remand, the records from SSA should be requested.

Additionally, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Thus, corrective notice should be provided on remand.

Finally, the 2010 VA examiner, after noting the varying potential dates for the diagnosis of diabetes, assumed for purposes of her opinion that diabetes was diagnosed in 2003.  However, the claims file shows what appears to be private treatment records with a diagnosis of diabetes in 2001.  The examiner should be asked whether a diagnosis of diabetes at least as early as 2001 changes her opinion that the Veteran's diabetes did not cause or aggravate the Veteran's chronic renal insufficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request from the SSA the records, including the decision documents, pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Ask the Veteran to complete a release form for Dr. Little so that treatment records dated from 1989 to the present can be requested.  In addition, ask the veteran to complete a release form for the Medical University of South Carolina pertaining to treatment at any time for diabetes mellitus or renal insufficiency, to specifically include his visit in 2001 wherein he was given Glucotrol. 

4.  After the above development has been completed to the extent possible, return the Veteran's claims file to the VA examiner who conducted the June 2010 VA genitourinary examination for an amended opinion.  The examiner, while noting the varying reports of the diagnosis of diabetes, accepted 2003 as the date of diagnosis.  Private treatment records suggest a diagnosis in 2001, which is prior to the report of renal artery disease in 2002.  Thus, the examiner should review the claims file, to include any additional evidence received in response to the above development, and provide an addendum.  Specifically, the examiner should indicate whether diabetes first diagnosed in 2001 (or earlier if additional evidence is received showing such) caused chronic renal insufficiency occurring thereafter (with renal artery disease noted in September 2002).  If not, the examiner should indicate whether the diagnosis of diabetes in 2001 (or earlier if additional evidence is received showing such) rather than 2003 changes her opinion that the Veteran's renal insufficiency is not aggravated (permanent worsening beyond natural progress) by his diabetes.  The medical bases for the conclusions reached should be provided.  If the examiner determines a new examination is necessary, one should be authorized. 

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


